Denied and Opinion Filed December 14, 2015.




                                              In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01406-CV

            IN RE CRITTER CONTROL, INC. AND KEVIN CLARK, Relators

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05281

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Myers
       In this petition for writ of mandamus relators request that the Court order the trial court to

strike the general denial filed on its behalf by the law firm Kane Russell Coleman & Logan PC,

reinstate the special appearance filed on its behalf by the law firm Thompson, Coe, Cousins &

Irons, L.L.P. and determine the special appearance on its merits. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). We conclude relators have not established a right to relief. We

deny the petition.




151406F.P05                                         /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE